UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2010 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance For the period ended November 30, 2010 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge (POP) with maximum sales charge (POP) yield (%) as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-10 Class A 1.41 2.49 3.84 3.58 1.41 13.11 45.78 3.76 Class B 0.25 2.22 3.62 4.37 0.25 11.62 42.75 3.07 Class C 4.25 2.56 3.44 0.42 4.25 13.50 40.20 3.07 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.87%, Class B  1.72% and Class C  1.72%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 California Tax-Free Income Fund | Semiannual report Period Without With maximum beginning sales charge sales charge Index Class B 2 11-30-00 $14,275 $14,275 $16,831 Class C 2 11-30-00 14,020 14,020 16,831 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of 11-30-10. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual report | California Tax-Free Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2010 with the same investment held until November 30, 2010. Account value Ending value Expenses paid during on 6-1-10 on 11-30-10 period ended 11-30-10 1 Class A $1,000.00 $1,010.00 $4.33 Class B 1,000.00 1,005.70 8.60 Class C 1,000.00 1,005.70 8.60 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 California Tax-Free Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2010, with the same investment held until November 30, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-10 on 11-30-10 period ended 11-30-10 1 Class A $1,000.00 $1,020.80 $4.36 Class B 1,000.00 1,016.50 8.64 Class C 1,000.00 1,016.50 8.64 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.86%, 1.71% and 1.71% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | California Tax-Free Income Fund 9 Portfolio summary Top 10 Holdings 1 Santa Ana Financing Authority, 7-1-24, 6.250% 3.8% Golden State Tobacco Securitization Corp., 6-1-35, 5.000% 3.3% San Bernardino County, 8-1-17, 5.500% 2.9% New Haven Unified School District, 8-1-22, Zero 2.7% Commonwealth of Puerto Rico, 7-1-15, 6.500% 2.4% State of California, 4-1-29, 4.750% 2.1% State of California, 4-1-33, 6.500% 2.0% Inglewood Unified School District, 10-15-26, 5.250% 1.9% California State Public Works Board, 6-1-18, 5.500% 1.9% California State Public Works Board, 12-1-19, 5.000% 1.9% Sector Composition General Obligation Bonds 19% Utilities 2% Revenue Bonds Water & Sewer 2% Facilities 19% Airport 1% Tobacco 10% Housing 1% Transportation 10% Pollution 1% Education 7% Other Revenue 16% Health Care 7% Short-Term Investments & Other 5% Quality Composition AAA 4% AA 18% A 38% BBB 19% BB 4% Not Rated 12% Short-Term Investments & Other 5% 1 As a percentage of net assets on 11-30-10. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of net assets on 11-30-10. 3 Investments focused on one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moodys Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. Not Rated securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 11-30-10 and do not reflect subsequent downgrades, if any. 10 California Tax-Free Income Fund | Semiannual report Funds investments As of 11-30-10 (unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 95.30% (Cost $265,179,994) California 86.09% ABAG Finance Authority for Nonprofit Corps., Institute on Aging 5.650 08-15-38 $1,000,000 951,610 ABAG Finance Authority for Nonprofit Corps., San Diego Hospital Association, Series A 6.125 08-15-20 1,800,000 1,822,608 ABAG Finance Authority for Nonprofit Corps., Sharp Healthcare 6.250 08-01-39 1,000,000 1,083,330 Anaheim Certificates of Participation, Convention Center (D)(P) 11.402 07-16-23 2,000,000 2,015,320 Anaheim Public Financing Authority, Public Improvement Project, Series C (D) Zero 09-01-18 3,000,000 2,170,770 Antioch Public Financing Authority, Series B 5.850 09-02-15 1,365,000 1,380,288 Belmont Community Facilities, Library Project, Series A (D) 5.750 08-01-24 1,000,000 1,081,810 California County Tobacco Securitization Agency, Fresno County Funding Corp. 6.000 06-01-35 1,765,000 1,475,258 California County Tobacco Securitization Agency, Kern County Corp., Series A 6.125 06-01-43 5,000,000 3,891,650 California County Tobacco Securitization Agency, Public Improvements 5.250 06-01-21 5,000,000 4,549,050 California County Tobacco Securitization Agency, Stanislaus Funding, Series A 5.500 06-01-33 915,000 792,116 California Educational Facilities Authority, College and University Financing Project 5.000 02-01-26 4,525,000 3,806,566 California Educational Facilities Authority, Woodbury University 5.000 01-01-25 1,800,000 1,690,632 California Educational Facilities Authority, Woodbury University 5.000 01-01-30 2,000,000 1,805,980 California Health Facilities Financing Authority, Catholic Healthcare West, Series G 5.250 07-01-23 1,000,000 1,022,050 California Health Facilities Financing Authority, Providence Health and Services, Series C 6.500 10-01-33 1,000,000 1,125,360 California Health Facilities Financing Authority, Scripps Health, Series A 5.000 11-15-36 1,000,000 964,760 California Health Facilities Financing, Kaiser Permanente, Series A 5.250 04-01-39 2,500,000 2,435,100 California Infrastructure & Economic Development Bank, California Independent System Operator, Series A 6.250 02-01-39 2,000,000 2,102,860 See notes to financial statements Semiannual report | California Tax-Free Income Fund 11 Maturity Rate (%) date Par value Value California (continued) California Infrastructure & Economic Development Bank, J. David Gladstone Institute Project 5.250 10-01-34 $1,000,000 $926,930 California Infrastructure & Economic Development Bank, Kaiser Hospital Association, Series A 5.550 08-01-31 3,000,000 3,037,530 California Infrastructure & Economic Development Bank, Performing Arts Center 5.000 12-01-27 500,000 499,430 California Pollution Control Financing Authority, Waste Management Inc., Series C, AMT (P) 5.125 11-01-23 2,000,000 2,014,380 California State Public Works Board, Department of Corrections, Series A (D) 5.000 12-01-19 5,000,000 5,187,150 California State Public Works Board, Department of Corrections, Series C 5.500 06-01-18 5,000,000 5,304,600 California State Public Works Board, Trustees California State University, Series D 6.250 04-01-34 2,000,000 2,078,720 California State University Revenue, College and University Revenue, Series A 5.250 11-01-34 1,000,000 1,033,620 California Statewide Communities Development Authority, Thomas Jefferson School of Law, Series A 7.250 10-01-38 2,000,000 2,083,880 California Statewide Communities Development Authority, American Baptist Homes West 6.250 10-01-39 2,000,000 1,945,160 California Statewide Communities Development Authority, Senior Living of Southern California 7.250 11-15-41 1,700,000 1,816,399 California Statewide Communities Development Authority, University of California  Irvine 5.750 05-15-32 1,230,000 1,207,676 California Statewide Financing Authority, Tobacco Settlement, Series A 6.000 05-01-37 2,500,000 2,078,725 California Statewide Financing Authority, Tobacco Settlement, Series B 6.000 05-01-37 4,000,000 3,325,960 Capistrano Unified School District, No. 90-2 Talega 6.000 09-01-33 750,000 716,805 Capistrano Unified School District, No. 90-2 Talega 5.875 09-01-23 500,000 504,680 Center Unified School District, Series C (D) Zero 09-01-16 2,145,000 1,736,442 Chula Vista Redevelopment Agency, Series B 5.250 10-01-27 1,250,000 1,049,650 Cloverdale Community Development Agency 5.500 09-01-38 3,000,000 2,340,570 Contra Costa County Public Financing Authority, Series A (D) 5.000 06-01-28 1,230,000 1,214,465 Corona Community Facilities District No. 97-2 5.875 09-01-23 1,095,000 1,077,064 East Side Union High School District-Santa Clara County (D) 5.250 09-01-24 2,500,000 2,714,650 Folsom Public Financing Authority, Series B 5.125 09-01-26 1,000,000 883,590 Foothill Eastern Transportation Corridor Agency, Highway Revenue Tolls Zero 01-15-25 6,615,000 2,439,017 Foothill Eastern Transportation Corridor Agency, Highway Revenue Tolls Zero 01-15-36 30,000,000 4,728,900 Fresno Sewer Revenue, Series A-1 (D) 5.250 09-01-19 1,000,000 1,116,780 12 California Tax-Free Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) Fullerton Community Facilities District No: 1 6.200 09-01-32 $1,000,000 $1,023,510 Golden State Tobacco Securitization Corp., Escrowed to Maturity, Series 2003 A1 6.250 06-01-33 2,185,000 2,397,666 Golden State Tobacco Securitization Corp., Series A (D) 5.000 06-01-35 10,000,000 9,205,400 Inglewood Unified School District, School District (D) 5.250 10-15-26 5,000,000 5,319,800 Irvine Mobile Home Park Revenue, Meadow Mobile Home Park, Series A 5.700 03-01-28 3,975,000 3,713,962 Kern County, Capital Improvements Project, Series A (D) 5.750 08-01-35 1,000,000 1,035,480 Laguna-Salada Union School District, Series C (D) Zero 08-01-26 1,000,000 392,400 Lancaster School District, School Improvements (D) Zero 04-01-19 1,730,000 1,209,495 Lancaster School District, School Improvements (D) Zero 04-01-22 1,380,000 757,482 Lee Lake Water District Community Facilities District No: 2, Montecito Ranch 6.125 09-01-27 1,200,000 1,133,304 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05-15-18 2,660,000 3,085,600 Long Beach Special Tax Community, Community Facilities, District 6 6.250 10-01-26 2,500,000 2,372,275 Los Angeles Community College District, 2008 Election, Series A 6.000 08-01-33 4,000,000 4,372,440 Los Angeles Community Facilities District No: 3, No. 3 Cascades Business Park 6.400 09-01-22 655,000 656,048 Los Angeles Department of Water & Power, Electric Power & Light Revenues, Series A1 5.250 07-01-38 2,000,000 2,070,720 M-S-R Energy Authority, Natural Gas Revenue, Series B 6.500 11-01-39 2,500,000 2,710,450 Modesto Community Facilities District No: 4-1 5.100 09-01-26 3,000,000 2,387,760 New Haven Unified School District, Series B (D) Zero 08-01-22 14,200,000 7,412,542 Northern California Power Agency, California  Oregon Transportation Project, Series A (D) 7.000 05-01-13 100,000 106,999 Orange County Improvement Bond Act 1915, Series B 5.750 09-02-33 1,570,000 1,498,989 Oxnard Community Facilities District: No. 3, Seabridge 5.000 09-01-35 1,495,000 1,200,440 Paramount Unified School District, Series B (D) Zero 09-01-25 4,735,000 1,990,831 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01-01-18 775,000 893,575 Rancho Santa Fe Community Services District No: 01 6.700 09-01-30 1,000,000 999,860 Ripon Redevelopment Agency, Ripon Community Redevelopment Project (D) 4.750 11-01-36 1,565,000 1,268,949 Riverside County Asset Leasing Corp., Health, Hospital & Nursing Home Improvements, Series A 6.500 06-01-12 685,000 708,002 San Bernardino County, Medical Center Financial Project, Series B 5.500 08-01-17 7,855,000 8,151,840 See notes to financial statements Semiannual report | California Tax-Free Income Fund 13 Maturity Rate (%) date Par value Value California (continued) San Bernardino County, Capital Facilities Project, Escrowed to Maturity, Series B (D) 6.875 08-01-24 $350,000 $460,698 San Bruno Park School District, School Improvements, Series B (D) Zero 08-01-21 1,015,000 585,290 San Bruno Park School District, School Improvements, Series B (D) Zero 08-01-23 1,080,000 541,307 San Diego County Regional Airport Authority 5.000 07-01-30 1,550,000 1,552,279 San Diego County Regional Airport Authority 5.000 07-01-34 1,000,000 980,950 San Diego Public Facilities Financing Authority, Lease Revenue 5.250 03-01-40 1,000,000 949,830 San Diego Redevelopment Agency, City Heights, Series A 5.750 09-01-23 1,000,000 954,690 San Diego Redevelopment Agency, City Heights, Series A 5.800 09-01-28 1,395,000 1,275,058 San Diego Redevelopment Agency, Public Improvements, Series B Zero 09-01-17 1,600,000 1,092,544 San Diego Redevelopment Agency, Public Improvements, Series B Zero 09-01-18 1,700,000 1,069,572 San Diego Unified School District, Election of 1998, Series A (D) Zero 07-01-21 2,500,000 1,525,675 San Francisco City & County Redevelopment Agency, Community Facilities, District No. 6, Series A 6.000 08-01-25 2,500,000 2,468,600 San Francisco City & County Redevelopment Agency, Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08-01-35 1,250,000 1,026,675 San Francisco City & County Redevelopment Financing Authority, Mission Bay South Redevelopment, Series D 6.625 08-01-39 1,000,000 1,045,370 San Francisco City & County Redevelopment Financing Authority, San Francisco Redevelopment Projects, Series B 6.625 08-01-39 700,000 736,603 San Francisco State Building Authority, Series A 5.000 10-01-13 1,350,000 1,402,110 San Joaquin County, County Administration Building (D) 5.000 11-15-29 2,965,000 2,835,430 San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-14 5,000,000 4,812,850 San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-22 6,500,000 4,429,295 San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Series A 5.750 01-15-21 5,000,000 4,671,800 San Mateo County Joint Power Authority (D) 5.000 07-01-21 1,815,000 1,876,002 Santa Ana Financing Authority, Main Place Project, Series D (D) 5.600 09-01-19 1,000,000 981,490 Santa Ana Financing Authority, Police Administration & Holdings Facility, Series A 6.250 07-01-19 1,790,000 2,054,938 Santa Ana Financing Authority, Police Administration & Holdings Facility, Series A (D) 6.250 07-01-24 10,000,000 10,707,100 14 California Tax-Free Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) Santa Fe Springs Community Development Commission, Construction Redevelopment Project, Series A (D) Zero 09-01-20 $1,275,000 $725,896 Santaluz Community Facilities District No: 2, Improvement Area No. 1 6.375 09-01-30 1,485,000 1,474,115 Southern California Public Power Authority, Natural Gas Revenue, Series A 5.250 11-01-26 2,000,000 2,045,520 State of California 5.250 11-01-40 2,000,000 1,944,080 State of California (D) 4.750 04-01-29 6,000,000 5,785,980 State of California, Correctional Facility Improvements 5.000 10-01-29 2,000,000 1,949,840 State of California, Housing 5.125 11-01-24 1,000,000 1,012,390 State of California, Public Improvements 5.125 04-01-23 2,000,000 2,065,500 State of California, Recreation Facilities and School Improvements 6.500 04-01-33 5,000,000 5,516,500 State of California, Water, Utility and Highway Improvements 5.250 03-01-30 2,000,000 2,004,180 Torrance Hospital Revenue, Torrance Memorial Medical Center, Series A 5.500 06-01-31 2,000,000 2,006,280 Tuolumne Wind Project Authority, Tuolumne County Project, Series A 5.625 01-01-29 1,000,000 1,065,740 Vallejo Sanitation & Flood Control District (D) 5.000 07-01-19 2,139,000 2,178,400 West Covina Redevelopment Agency, Fashion Plaza 6.000 09-01-22 3,000,000 3,332,550 Puerto Rico 9.21% Commonwealth of Puerto Rico 6.500 07-01-15 6,000,000 6,753,900 Commonwealth of Puerto Rico, Series A 5.375 07-01-33 1,250,000 1,254,188 Commonwealth of Puerto Rico, Series A 5.000 07-01-23 5,000,000 5,018,550 Puerto Rico Aqueduct & Sewer Authority, Water Revenue (D)(P) 10.021 07-01-11 3,900,000 4,161,529 Puerto Rico Aqueduct & Sewer Authority, Water Revenue, Series A (Zero Coupon steps up to 6.125% on 7-1-11) Zero 07-01-24 1,750,000 1,781,168 Puerto Rico Highway & Transportation Authority, Fuel Sales Tax Revenue, Series A (D) 5.000 07-01-38 190,000 179,413 Puerto Rico Highway & Transportation Authority, Fuel Sales Tax Revenue, Series Z (D) 6.250 07-01-14 3,250,000 3,616,535 Puerto Rico Industrial Tourist Education Medical & Environment, Authority, Hospital de la Concepcion 6.500 11-15-20 500,000 506,805 Puerto Rico Sales Tax Financing Authority, Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 3,000,000 2,437,410 See notes to financial statements Semiannual report | California Tax-Free Income Fund 15 Par value Value Short-Term Investments 4.29% (Cost $11,994,000) Repurchase Agreement 4.29% Repurchase Agreement with State Street Corp. dated 11-30-10 at 0.010% to be repurchased at $11,994,003 on 12-1-10, collateralized by $11,240,000 Federal National Mortgage Association, 4.625% due 5-1-13 (valued at $12,337,550, including interest) $11,994,000 11,994,000 Total investments (Cost $277,173,994)  99.59% Other assets and liabilities, net 0.41% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a percentage of total investments Ambac Financial Group, Inc. 2.66% Assured Guaranty Corp. 0.37% Assured Guaranty Municipal Corp. 7.17% Financial Guaranty Insurance Company 3.31% National Public Finance Guarantee Corp. 17.12% (P) Variable rate obligation. The coupon rate shown represents the rate at period end.  At 11-30-10, the aggregate cost of investment securities for federal income tax purposes was $275,562,328. Net unrealized appreciation aggregated $2,590,007, of which $13,009,508 related to appreciated investment securities and $10,419,501 related to depreciated investment securities. The Fund has the following sector composition as of 11-30-10 (as a percentage of total net assets): General Obligation Bonds 19% Revenue Bonds Facilities 19% Tobacco 10% Transportation 10% Education 7% Health Care 7% Utilities 2% Water & Sewer 2% Airport 1% Housing 1% Pollution 1% Other Revenue 16% Short-Term Investments & Other 5% 16 California Tax-Free Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-10 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $277,173,994) $278,152,335 Cash 103 Receivable for fund sharessold 537,116 Interestreceivable 3,784,574 Other receivables and prepaidassets 44,464 Totalassets Liabilities Payable for investmentspurchased 1,926,920 Payable for fund sharesrepurchased 564,375 Distributionspayable 480,641 Payable toaffiliates Accounting and legal servicesfees 3,792 Transfer agentfees 15,907 Distribution and servicefees 31,001 Trusteesfees 28,708 Managementfees 127,302 Other liabilities and accruedexpenses 52,426 Totalliabilities Netassets Capital paid-in $278,355,488 Undistributed net investmentincome 241,335 Accumulated net realized loss oninvestments (287,644) Net unrealized appreciation (depreciation) oninvestments 978,341 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($249,302,690 ÷ 24,468,666shares) $10.19 Class B ($3,041,557 ÷ 298,482shares) 1 $10.19 Class C ($26,943,273 ÷ 2,644,440shares) 1 $10.19 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.67 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | California Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-10 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $7,656,820 Expenses Investment management fees (Note4) 773,079 Distribution and service fees (Note4) 337,680 Accounting and legal services fees (Note4) 20,679 Transfer agent fees (Note4) 98,920 Trustees fees (Note4) 13,563 State registrationfees 5,902 Printing and postage 8,524 Professionalfees 34,813 Custodianfees 21,260 Registration and filingfees 10,890 Other 6,664 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain on investments 137,575 Change in net unrealized appreciation (depreciation) of investments (3,958,810) Net realized and unrealizedloss Increase in net assets fromoperations 18 California Tax-Free Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Year 11-30-10 ended (Unaudited) 5-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $6,324,846 $13,496,068 Net realizedgain 137,575 246,587 Change in net unrealized appreciation(depreciation) (3,958,810) 16,429,620 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (5,677,806) (12,251,295) ClassB (65,530) (200,255) ClassC (480,862) (816,895) Totaldistributions From Fund share transactions (Note5) Totalincrease Netassets Beginning ofperiod 278,557,145 271,122,129 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | California Tax-Free Income Fund 19 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-10 1 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.24 0.50 0.36 0.47 0.47 0.49 0.51 Net realized and unrealized gain (loss) oninvestments (0.13) 0.61 (0.65) (0.25) (0.32) (0.15) 0.16 Total from investmentoperations Less distributions From net investmentincome (0.24) (0.49) (0.36) (0.46) (0.47) (0.49) (0.50) From net realizedgain   (0.01) (0.01)    Totaldistributions Net asset value, end ofperiod Total return (%) 5 7 6 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $249 $250 $248 $294 $304 $296 $306 Ratios (as a percentage of average net assets): Expenses beforereductions 0.86 9 0.85 0.91 0.81 0.81 0.82 0.86 Expenses net of feewaivers 0.86 9 0.85 0.91 0.81 0.81 0.82 0.86 Net investmentincome 4.59 9 4.97 5.10 9 4.45 4.33 4.53 4.59 Portfolio turnover (%) 2 9 26 22 41 33 13 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Notannualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. 9 Annualized. 20 California Tax-Free Income Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-10 1 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.20 0.41 0.30 0.38 0.38 0.40 0.41 Net realized and unrealized gain (loss) oninvestments (0.14) 0.61 (0.65) (0.25) (0.32) (0.15) 0.16 Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.40) (0.30) (0.37) (0.38) (0.40) (0.40) From net realizedgain   (0.01) (0.01)    Totaldistributions Net asset value, end ofperiod Total return (%) 5 7 6 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $3 $4 $7 $10 $15 $24 $32 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 9 1.70 1.76 1.66 1.66 1.67 1.71 Expenses net of feewaivers 1.71 9 1.70 1.76 1.66 1.66 1.67 1.71 Net investmentincome 3.74 9 4.12 4.25 9 3.59 3.47 3.68 3.75 Portfolio turnover (%) 2 9 26 22 41 33 13 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Notannualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. 9 Annualized. See notes to financial statements Semiannual report | California Tax-Free Income Fund 21 CLASS C SHARES Periodended 11-30-10 1 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.19 0.41 0.30 0.38 0.37 0.40 0.41 Net realized and unrealized gain (loss) oninvestments (0.13) 0.61 (0.65) (0.25) (0.31) (0.15) 0.16 Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.40) (0.30) (0.37) (0.38) (0.40) (0.40) From net realizedgain   (0.01) (0.01)    Totaldistributions Net asset value, end ofperiod Total return (%) 5 7 6 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $27 $25 $17 $14 $10 $8 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 8 1.70 1.76 1.66 1.66 1.67 1.71 Expenses net of feewaivers 1.71 8 1.70 1.76 1.66 1.66 1.67 1.71 Net investmentincome 3.73 8 4.11 4.22 8 3.60 3.47 3.68 3.74 Portfolio turnover (%) 2 9 26 22 41 33 13 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Notannualized. 8 Annualized. 9 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. 22 California Tax-Free Income Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1  Organization John Hancock California Tax-Free Income Fund (the Fund) is a non-diversified open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal and California personal income taxes. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
